Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art(s) available include:
Kim U.S. Patent Publication No. 20180061011. Kim discloses correcting distortions in spherical panorama digital images. This includes correcting the horizon using poles (nadir/zenith).
For claims 1, 9, and 10, the prior art does not teach displaying a reference point with a circular line having a radius of a predetermined length changed by a user, in combination with the other limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON A PRINGLE-PARKER/             Primary Examiner, Art Unit 2616